       Case 4:20-cr-00503 Document 1 Filed on 10/20/20 in TXSD Page 1 of 2

                                                                                   United States Courts
                                                                                 Southern District of Texas
                                                                                          FILED
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           October 20, 2020
                                HOUSTON DIVISION                                              
                                                                              David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA                          '
                                                  '
               VS.                                '   CRIMINAL NO.         4:20CR503
                                                  '
DELEON A. MANOR                                   '


                                           INDICTMENT

The United States Grand Jury charges:

                                           COUNT 1
                       (Delay or Destruction of Mail by a Postal Employee)

       From on or about September 1, 2019 to October 31, 2019 within the Houston Division of

the Southern District of Texas,

                                       DELEON A. MANOR,

defendant herein, being a United States Postal Service officer or employee, did unlawfully

secrete, destroy, detain, delay and open mail matter, which came into his possession, entrusted to

him, and intended to be conveyed and delivered by mail through the United States Postal Service.

       In violation of Title 18, United States Code, Section 1703(a).


                                              COUNT 2
                                  (Theft of Mail by Postal Employee)

       From on or about September 1, 2019 to October 31, 2019 within the Houston Division of

the Southern District of Texas,

                                       DELEON A. MANOR,

defendant herein, being a United States Postal Service officer or employee, did unlawfully

remove and steal mail matter, which came into his possession, entrusted to him, and intended to
       Case 4:20-cr-00503 Document 1 Filed on 10/20/20 in TXSD Page 2 of 2




be conveyed and delivered by mail through the United States Postal Service.

       In violation of Title 18, United States Code, Section 1709.



                                                    A TRUE BILL

                                                          Original Signature on File
                                                    FOREPERSON OF THE GRAND JURY


       Ryan K. Patrick
       United States Attorney


   By:
      Joe Porto
      Assistant United States Attorney
      (713) 567-9346




                                                2
